UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07533 The Lou Holland Trust (Exact name of registrant as specified in charter) One North Wacker Drive, Suite 700 Chicago, IL (Address of principal executive offices) Susan Chamberlain Holland Capital Management LLC One North Wacker Drive, Suite 700 Chicago, IL (Name and address of agent for service) Registrant's telephone number, including area code:(312) 553-4844 Date of fiscal year end:December 31 Date of reporting period:July 1, 2009 – September 30, 2009 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1.Schedule of Investments. Lou Holland Growth Fund September 30, 2009(Unaudited) Schedule of Investments Number of Shares Value COMMON STOCKS - 96.2% Consumer Discretionary - 9.6% 9,850 Costco Wholesale Corp. $556,131 6,150 Kohl's Corp. * 350,858 7,650 MSC Industrial Direct Co. - Class A 333,386 11,100 Nike Inc. - Class B 718,170 13,150 Wal-Mart Stores, Inc. 645,534 25,700 Walt Disney Co. 705,722 32,250 Yum! Brands Inc. 1,088,760 4,398,561 Consumer Staples - 7.2% 12,300 CVS Caremark Corp. 439,602 9,100 Diageo Plc - ADR 559,559 11,950 HJ Heinz Co. 475,013 14,350 PepsiCo, Inc. 841,771 17,250 Procter & Gamble Co. 999,120 3,315,065 Energy - 15.7% 4,700 Exxon Mobil Corp. 322,466 41,250 Halliburton Co. 1,118,700 13,850 Noble Corp. f 525,746 19,850 Occidental Petroleum Corp. 1,556,240 17,450 Range Resources Corp. 861,332 23,200 Southwestern Energy Co. * 990,176 33,600 Suntech Power Holdings Co. Ltd. - ADR * 510,720 31,950 XTO Energy, Inc. 1,320,174 7,205,554 Financial Services - 6.1% 14,400 AFLAC Inc. 615,456 1,250 BlackRock Inc. 271,025 48,600 TD Ameritrade Holding Corp. * 953,532 13,950 Visa Inc. - Class A 964,085 2,804,098 Health Care - 12.0% 27,050 Covidien Ltd. f 1,170,183 11,300 Genzyme Corp. * 641,049 24,600 Hospira Inc. * 1,097,160 15,550 Laboratory Corp. of America Holdings * 1,021,635 18,750 McKesson Corp. 1,116,563 16,900 Schering-Plough Corp. 477,425 5,524,015 Materials & Processing - 1.9% 10,300 Praxair Inc. 841,407 Producer Durables - 10.4% 9,800 Automatic Data Processing, Inc. 385,139 14,550 Burlington Northern Santa Fe Corp. 1,161,527 22,800 Expeditors International Washington, Inc. 801,420 23,500 Honeywell International Inc. 873,025 10,650 Roper Industries Inc. 542,937 7,300 United Parcel Service Inc. - Class B 412,231 9,900 United Technologies Corp. 603,207 4,779,486 Lou Holland Growth Fund September 30, 2009(Unaudited) Schedule of Investments (Continued) Number of Shares Value Technology - 32.2% 39,700 Adobe Systems Inc. * $1,311,688 13,400 Affiliated Computer Services Inc. - Class A * 725,878 26,350 American Tower Corp. * 959,140 12,250 Apple Inc. * 2,270,783 64,800 Cisco Systems, Inc. * 1,525,392 55,750 Citrix Systems, Inc. * 2,187,073 2,500 Google Inc. - Class A * 1,239,625 23,600 Intel Corp. 461,852 10,650 International Business Machines Corp. 1,273,847 62,000 Microsoft Corp. 1,605,180 17,600 QUALCOMM Inc. 791,648 24,700 Symantec Corp. * 406,808 14,758,914 Utilities - 1.1% 13,300 Questar Corp. 499,548 Total common stocks (cost $38,950,522) 44,126,648 SHORT TERM INVESTMENT - 3.8% Money Market Fund - 3.8% 1,739,347 Fidelity Institutional Government Money Market Fund, 0.08% (a) $1,739,347 Total short-term investment (cost $1,739,347) 1,739,347 Total investments - 100.0% (cost $40,689,870) 45,865,995 Other liabilities in excess of other assets - 0.0% (20,455) Total net assets - 100% $ 45,845,540 Lou Holland Growth Fund September 30, 2009(Unaudited) Notes to the Schedule of Investments (a) Dividend yield changes to reflect current market conditions.Rate is the quoted yield as of September 30, 2009. fForeign Security *Non-income producing security Abbreviations: ADR - American depository receipt Investment Valuation The net asset value (“NAV”) of shares of the Fund normally is calculated as of the close of trading (generally, 4:00 PM Eastern) on the New York Stock Exchange (the "Exchange") on every day the Exchange is open for trading.Stocks traded on an exchange generally are valued on the basis of prices furnished by independent pricing services approved by The Lou Holland Trust’s Board of Trustees (the “Board”) and valued at the official closing price on the exchange where the security is principally traded.If there is no official closing price of a security on the valuation date, the security is valued at the most recent sale or quoted bid price.Investments in mutual funds are valued at the NAV per share determined as of the close of the Exchange on the valuation date.Other short-term securities maturing within sixty (60) days are valued at amortized cost, unless it is determined that such practice does not approximate market value. Market quotations may not be readily available for certain investments.If market quotations are not readily available or if it is determined that a quotation for an investment does not represent market value, then the investment is valued at a fair value as determined in good faith using procedures approved by the Board.Situations that may require a security to be fair valued include instances where a security is thinly traded, halted or restricted to resale.In addition, securities may be fair valued based on the occurrence of a significant event.Significant events may be specific to a particular issuer, such as mergers, restructurings or defaults.Alternatively, significant events may affect an entire market, such as natural disasters or government actions.Under the procedures adopted by the Board, Holland Capital Management LLC (the “Investment Adviser”) may rely on independent pricing services or other sources to assist in determining the fair value of a security.Factors considered to determine fair value generally include the correlation with price movement of similar securities in the same or other markets; the type, cost and investment characteristics of the security; the business and financial condition of the issuer; and trading or other market data. If a security is valued at a fair value for purposes of calculating the Fund’s NAV, the value may be different from the last quoted price for the security depending on the source and method used to determine the value.Although there can be no assurance, in general, the fair value of a security is the amount the owner of such security might reasonably expect to receive upon its current sale.As of September 30, 2009, no securities in the Fund were fair valued. Financial Accounting Standards Board ("FASB") Topic 820,“Fair Value Measurements and Disclosure” This topic establishes a single authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments under Topic 820 guidance. The inputs are summarized into three broad categories. Level 1 includes valuations based on quoted prices of identical securities in active markets.Level 2 includes valuations for which significant inputs are observable.Observable inputs include closing prices of identical or similar securities in non-active markets.Level 3 includes valuations based on inputs that are unobservable and significant to the fair value measurement including securities that were valued at a fair value as determined in good faith using procedures adopted by the Board.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund’s investments as of September 30, 2009 by level: Investments in Securities Level 1** $45,865,995 Level 2 - Level 3 - Total $45,865,995 ** Security categories for these investments are detailed in the Fund's Schedule of Investments. Income Tax
